Citation Nr: 1531377	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-04 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a hip disorder.

2.  Entitlement to service connection for upper leg pain, to include as secondary to a hip disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978 and from April 2003 to September 2003.  The Veteran also served on reserve duty from January 1987 to March 2003 and from September 2003 to January 2006.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


REMAND

The Veteran filed his original claim for service connection for "chronic hip/leg pain" in June 2009.  He reported he underwent right hip replacement surgery in September 1997 and left hip replacement surgery in August 2001.  However, the claims file contains inconsistencies documenting that the left hip was replaced in 1997 and the right hip replaced in 2001.  On remand, the RO must confirm which hip was replaced in 1997 and which hip was replaced in 2001.

At his hearing before the Board, the Veteran reported that he underwent his first hip replacement in 1997, which he believed was the result of an injury incurred during his first period of active duty service.  The Veteran stated he believed his 1997 hip replacement surgery caused his opposite hip to wear out and require that hip to be replaced in 2001.  Throughout the record, the Veteran has alleged that his second period of active duty service caused his bilateral hip disorders to increase in severity.  Further, he has alleged that his second period of active duty service caused bilateral leg pain.  The Board notes the Veteran has not been provided notice as to the requirements to substantiate claims for service connection on a secondary basis or for service connection due to aggravation of a preexisting disability.  On remand, the RO must provide him the appropriate notice.

Private and VA Medical Records

Not all of the Veteran's private medical records are associated with his claims file.  At his June 2014 videohearing before the Board, the Veteran indicated that he had submitted private medical reports from his right and left total hip replacement surgeries, however, the claims file does not contain these reports.  A review of the claims file reveals the Veteran underwent his first total hip replacement surgery sometime in 1997 and that he had his other hip replaced in August 2001 at Evergreen Hospital Medical Center in Kirkland, Washington.  While the claims file does contain surgery reports from Evergreen Hospital dated August 2001 and December 1992, these reports are unrelated to the Veteran's total hip replacement surgeries.  The hip replacement surgery reports are integral to the adjudication of the Veteran's claim as the record contains inconsistencies regarding which hip was replaced first.  On remand, the RO must contact the Veteran and inform him that his hip replacement surgery records are not associated with the claims file, obtain the appropriate signed authorizations from the Veteran, and attempt to obtain these missing medical reports.  See 38 C.F.R. § 3.159(c) (2014).

In a July 2009 statement, the Veteran reported he sought treatment related to his claim on appeal in September 2003 and was referred to an orthopedist.  These medical records are not associated with the claims file.  On remand the RO must identify and obtain these medical treatment records and also obtain all outstanding VA medical records.  See 38 C.F.R. § 3.159(c).

Personnel Records

The Veteran has alleged his second period of active duty service began in April 2003 and lasted through August 2003, yet it appears the record does not contain the Veteran's personnel records from this period of service.  On remand, the RO must request these records and associate them with the claims file.  See 38 C.F.R. § 3.159(c).

New VA Examination and Opinion

The Veteran's claim must also be remanded for a new VA examination.  The Veteran underwent a VA examination in April 2013.  The examiner was asked to provide a medical opinion on whether the Veteran's hip and upper leg pain, status post bilateral hip replacement, which clearly and unmistakably existed prior to service, was at least as likely as not aggravated beyond its natural progression by the Veteran's second period of active service.  This medical examination and opinion did not take into account the Veteran's first period of active duty service, which was prior to his bilateral hip replacement surgeries and wherein he alleged he incurred an injury which resulted in his first hip replacement surgery.

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be provided with statutory and regulatory notice regarding service connection on a secondary basis and service connection based on aggravation of a preexisting disability.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Specifically, the RO must request the Veteran's 1997 and 2001 hip replacement surgery reports from Evergreen Hospital Medical Center in Kirkland, Washington; his September 2003 treatment records and subsequent orthopedist treatment records; and all outstanding VA medical treatment records.  The RO must also request his personnel records from his second period of active duty service spanning April 2003 through August 2003.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must then be afforded the appropriate VA examination to determine whether any currently or previously diagnosed hip or leg disorders found are related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements regarding the onset and symptoms of his injuries, the examiner must state whether any currently or previously diagnosed hip or leg disorders are related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed hip or leg disorders are due to or aggravated by any service-connected disorder.

Specifically, the examiner must provide opinions regarding:

(a)  whether any currently or previously diagnosed hip disorder is related to any period of active duty service, to include due to an injury incurred during his first period of active duty service;
      
(b)  whether any currently or previously diagnosed hip disorder was caused by or aggravated by a total hip replacement of the opposite hip;

(c)  whether any currently or previously diagnosed hip disorder preexisted any period of active duty service.  If so, the examiner must state the specific evidence of record upon which this finding was made.  Additionally, if the examiner finds that any currently or previously diagnosed hip disorder preexisted any period of active duty service, the examiner must state if the preexisting hip disorder was aggravated during that period or any subsequent periods of active duty, and if so, the examiner must state the specific evidence of record upon which this finding was made.   

(d)  whether any currently or previously diagnosed bilateral leg disorder is related to any period of active duty service, or was caused or aggravated by a hip disorder.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

